Name: 1999/700/EC: Commission Decision of 14 October 1999 amending Decision 97/778/EC to update the list of border inspection posts in Germany approved for veterinary checks (notified under document number C(1999) 3280) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  agricultural policy;  trade;  animal product;  tariff policy;  agricultural activity
 Date Published: 1999-10-27

 Avis juridique important|31999D07001999/700/EC: Commission Decision of 14 October 1999 amending Decision 97/778/EC to update the list of border inspection posts in Germany approved for veterinary checks (notified under document number C(1999) 3280) (Text with EEA relevance) Official Journal L 276 , 27/10/1999 P. 0014 - 0015COMMISSION DECISIONof 14 October 1999amending Decision 97/778/EC to update the list of border inspection posts in Germany approved for veterinary checks(notified under document number C(1999) 3280)(Text with EEA relevance)(1999/700/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EEC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Articles 6(2) and (4) and 33 thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(2), as last amended by Directive 96/43/EC(3), and in particular Article 6(4) thereof,Whereas:(1) Commission Decision 97/778/EC(4), as last amended by Decision 1999/577/EC(5), draws up a list of border inspection posts approved for veterinary checks on live animals and animal products from third countries.(2) At the request of the competent German authorities and following a Community inspection, a border inspection post must be added to the list.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The list of German border inspection posts in the Annex to Decision 97/778/EC is replaced by the Annex hereto.Article 2This Decision is addressed to the Member States.Done at Brussels, 14 October 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56.(3) OJ L 162, 1.7.1996, p. 1.(4) OJ L 315, 19.11.1997, p. 15.(5) OJ L 219, 19.8.1999, p. 38.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAPaÃ ­s: ALEMANIA/Land: TYSKLAND/Land: DEUTSCHLAND/Ã §Ã Ã Ã ±: Ã Ã Ã ¡Ã Ã Ã ÃÃ /Country: GERMANY/Pays: ALLEMAGNE/Paese: GERMANIA/Land: DUITSLAND/PaÃ ­s: ALEMANHA/Maa: SAKSA/Land: TYSKLAND>TABLE>